Title: To James Madison from James Wilkinson, 5 April 1816
From: Wilkinson, James
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Philadea.
                            April 5th. 16
                        
                    
                    My Pen is occupied on a narrative, intended for posterity, in which I am desirous to incorporate, every act & incident of my publick Life, which may denote Zeal, & demonstrate Patriotism.
                    Pending my last most unrighteous & fatal Persecution, my solicitude to contribute my humble services, to the common defense, impelled me to petition you, for a prompt trial, agreably to the provisions of the Law, & the principles of Justice, or for the temporary suspension of my arrest, that I might resume my Sword, in the publick cause.
                    Mr. Richard Brent, then, of the Senate, took charge of this application, & advised me he had delivered it to you; It is my desire to give this document, a place among others, of similar import, but I find, by reference to my files, that it has been mislaid; and, for this reason, I venture to tresspass on your time, and to ask the favour of a Copy. Most respectfully I am Sir Your most humble & obedient Servant
                    
                        
                            Ja: Wilkinson
                        
                    
                 